Citation Nr: 0939208	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's brother


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1956 to June 
1976.  He died in January 2001.  The appellant is the 
Veteran's widow.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the RO that, in 
pertinent part, denied entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1151.  The appellant timely appealed.

In November 2007, the appellant and her brother-in-law 
testified during a hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and her representative when further action is 
required.


REMAND

In May 2009, the Board requested a medical advisory opinion 
concerning a question involved in the appeal.  The Board 
received the opinion in July 2009, and provided a copy to the 
appellant and her representative for review and response.

In her September 2009 response, the appellant submitted 
additional argument and/or evidence, and requested remand of 
the matter to the AOJ (agency of original jurisdiction) for 
review.  

Under the provisions of 38 C.F.R. § 20.1304, evidence 
received at the Board must be returned to the RO or AMC for 
initial consideration, unless the appellant waives her right 
to have the evidence initially considered by the RO or AMC.  
See 38 C.F.R. § 19.37(b) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement 
to dependency and indemnity compensation 
benefits under the provisions of 
38 U.S.C.A. § 1151.  The readjudication 
should include consideration of the 
evidence submitted since the most recent 
supplemental statement of the case in May 
2007. 

2.  If the benefit sought is not granted, 
the RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the appellant and her representative 
until they are notified by the RO or AMC.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


